Citation Nr: 1508347	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  11-26 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent prior to January 19, 2013; in excess of 20 percent from January 19, 2013, to November 8, 2014; and in excess of 40 percent thereafter for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran had active military service from February 1982 to June 1982, with subsequent periods of active and inactive duty for training with the Army National Guard.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in which the RO granted service connection for degenerative disc disease of the lumbar spine and assigned an initial 10 percent disability rating.  Also in that decision, the RO denied claims for service connection for radiculopathy of the lower extremities bilaterally.  

The Veteran timely appealed, and in July 2014, the Board remanded the issues for further development and adjudication.  In subsequent rating decisions during the course of the appeal, the RO granted increased ratings, of 20 percent from January 19, 2013, and of 40 percent from November 8, 2014, for the Veteran's service-connected lumbar spine disability.  In addition, the RO granted service connection for radiculopathy of the right lower extremity in a February 2012 rating decision and for radiculopathy of the left lower extremity in a November 2014 rating decision.  Also in the November 2014 rating decision, the RO awarded the Veteran entitlement to a total disability rating based on unemployability due to service-connected disability (TDIU).  Thus, the only issue remaining before the Board is the issue of entitlement to an initial disability rating in excess of 10 percent prior to January 19, 2013; in excess of 20 percent from January 19, 2013, to November 8, 2014; and in excess of 40 percent thereafter for degenerative disc disease of the lumbar spine.

The Veteran and his spouse testified before the undersigned Veterans Law Judge at a videoconference hearing in March 2013.  A transcript of the hearing has been associated with the Veteran's claims file.  



FINDING OF FACT

In February 2015, prior to the promulgation of the Board's decision, the Board received a statement from the Veteran, via his representative, in which he expressed his desire to withdraw his appeal as to the issue of entitlement to an initial disability rating in excess of 10 percent prior to January 19, 2013; in excess of 20 percent from January 19, 2013, to November 8, 2014; and in excess of 40 percent thereafter for degenerative disc disease of the lumbar spine.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to an initial disability rating in excess of 10 percent prior to January 19, 2013; in excess of 20 percent from January 19, 2013, to November 8, 2014; and in excess of 40 percent thereafter for degenerative disc disease of the lumbar spine have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2014).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2014).

By a statement submitted in February 2015, prior to the issuance of a decision by the Board, the Veteran, via his representative, stated that he wished to withdraw his appeal as to the issue of entitlement to an initial disability rating in excess of 10 percent prior to January 19, 2013; in excess of 20 percent from January 19, 2013, to November 8, 2014; and in excess of 40 percent thereafter for degenerative disc disease of the lumbar spine.  This was done in writing.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim of entitlement to an initial disability rating in excess of 10 percent prior to January 19, 2013; in excess of 20 percent from January 19, 2013, to November 8, 2014; and in excess of 40 percent thereafter for degenerative disc disease of the lumbar spine.  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal is dismissed.



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


